UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6484


WILLIE JUNIOR HINES, a/k/a Willie Hines, Jr.,

                Plaintiff - Appellant,

          v.

CHAD ROBINSON; ADETORO SOBOWALE; AMY ENLOE; TERRI COMP; DAVE
TATARSKY; MICHAEL LAUBSHIRE; ROBERT WARD; WARDEN MCCALL;
TIMOTHY P. CLOSE; W. J. BAYARD; JOHN DOE, Kirkland Medical
Institution,

                Defendants – Appellees,

          and

KIRKLAND JANE DOE MEDICAL; STEVEN M. PRUITT; SCDC; COACH
ROBINSON; MD IMAGE CARE LLC,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:12-cv-01834-GRA)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Junior Hines, Appellant Pro Se.        Nathaniel Heyward
Clarkson, III, CLARKSON WALSH TERRELL & COULTER, PA, Greenville,
South Carolina; Shelton Webber Haile, RICHARDSON, PLOWDEN         &
ROBINSON, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Willie Junior Hines appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.       § 1983    (2006)    complaint.     We     have

reviewed the record and find no reversible error.                     Accordingly,

we deny Hines’ motion for appointment of counsel and affirm for

the reasons stated by the district court.                     Hines v. Robinson,

No. 6:12-cv-01834-GRA (D.S.C. Mar. 12, 2013).                     We dispense with

oral   argument      because     the     facts    and     legal   contentions    are

adequately     presented    in     the    materials     before    this   court    and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                           3